          Case 1:20-cv-09526-JPC Document 69 Filed 07/08/21 Page 1 of 2
                                                                          E. Evans Wohlforth
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, NJ 07102-5310
                                                                          Direct: 973-596-4879 Fax: 973-639-6486
                                                                          ewohlforth@gibbonslaw.com




                                           July 8, 2021


VIA ECF & E-MAIL (CronanNYSDChambers@nysd.uscourts.gov)
Hon. John P. Cronan, U.S.D.J.
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Valentini v. Group Health Incorporated, et al., No. 1:20-cv-09526
               Letter Motion on Consent for Extension of Time

Your Honor:

        This law firm in association with the firm of Post & Post, L.L.C. represent Defendants,
CareCore National LLC d/b/a eviCore, the entity named in the Complaint as Group Health
Incorporated now formally EmblemHealth Plan, Inc. and Emblem Health, Inc. (collectively
“Defendants”), in the above action. On June 29, 2021, Plaintiff filed its Amended Complaint
[ECF No. 68] pursuant to the Order of this Court granting Defendant’s Motion to Dismiss with
leave to file an Amended Complaint as to certain counts. [ECF No. 67 at 31-33]

        We write to request an extension of time of thirty days to respond to the Amended
Complaint on behalf of Defendants. In the event that response takes the form of a Motion to
Dismiss, we further request an extension of thirty days for Plaintiff to respond to that Motion.
Plaintiff consents to the relief sought herein.

       Without the extension, Defendants’ response to the Amended Complaint would be due
July 13, 2021, which time has not yet expired. With the extension, Defendants’ response would
be due August 12, 2021 and Plaintiff’s Opposition to a Motion to Dismiss the Amended
Complaint would be due September 13, 2021 (the thirtieth day falls on Saturday September 11).

         If the foregoing meets with Your Honor’s approval, we ask that Your Honor endorse this
letter as “So Ordered” and have it entered on the electronic docket of the Clerk of the Court. We
thank Your Honor for your kind attention to this request. Please do not hesitate to have the
Court’s staff contact me with any questions or if we may be of any assistance to the Court
whatsoever.


                                                      Respectfully submitted,

                                                      s/ E. Evans Wohlforth, Jr.

                                                      E. Evans Wohlforth, Jr.
         Case 1:20-cv-09526-JPC Document 69 Filed 07/08/21 Page 2 of 2




Hon. John P. Cronan, U.S.D.J.
July 8, 2021
Page 2




cc: Steve Cohen, Esq. (via ECF and email)
    Jordan K. Merson, Esq. (via ECF and email)
